Case 2:21-cv-02793-DSF-JDE Document 19 Filed 08/20/21 Page 1 of 1 Page ID #:92

                                                                       JS-6




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




     JAMES SHAYLER,                      CV 21-2793 DSF (JDEx)
         Plaintiff,
                                         JUDGMENT
                     v.

     OVC PROPERTIES LLC, et al.,
         Defendant.



     The Court having granted Plaintiff James Shayler’s Application for
   Default Judgment against Defendant OVC Properties LLC,

        IT IS ORDERED AND ADJUDGED that Plaintiff is awarded
   $4,000 in statutory damages and $600 in attorneys’ fees, for a total of
   $538. IT IS FURTHER ORDERED AND ADJUDGED that
   Plaintiff recover his costs of suit pursuant to a bill of costs filed in
   accordance with 28 U.S.C. ' 1920.

         Additionally, Defendant is ordered to provide accessible paths of
   travel and compliant curb ramps into the American Health Solutions
   Pharmacy located at 3463 Overland Ave., Los Angeles, CA 90034, in
   compliance with the Americans with Disabilities Act Accessibility
   Standards.



    Date: August 20, 2021               ___________________________
                                        Dale S. Fischer
                                        United States District Judge
